Case 2:18-cv-10172-ES-SCM Document 20 Filed 07/08/19 Page 1 of 3 PageID: 48




                            UNITED STATES DISTRICT COURT
                           FOR TUE DISTRICT OF NEW JERSEY

     UNITED STATES OF AMERICA

                              Plaintiff                 CtVILNO. 18-10172

                 vs.


     KEVIN A. YOUNGS

                               Defendant

            STIPULATION FOR CONDITIONAL DISMISSAL PURSANT
       TO THE TERMS OF A COMPROMiSE AND SETTLEMENT AGREEMENT
      AND FOR ENTRY OF CONSENT JUDGMENT IN THE EVENT OF DEFAULT

            WhEREAS, the Plaintiff, United States of America filed a Complaint in the

     above captioned matter on June 5, 2018; and

            WHEREAS, the Defendant, Kevin A. Youngs, received formal service of process

     in this action, acknowledges receipt of a copy of the Complaint; and

             WhEREAS, the parties hereto have agreed to resolve this matter; and

             WHEREAS, the parties have executed a Compromise and Settlement Agreement

     providing that this case shell be dh;missed, conditioned upon the Defendant complying

     with its terms; and

             WHEREAS, the said Compromise and Settlement Agreement provides for the

     entry ofa Consent Judgment in the amount olS 129,111.84, together with interest and

     costs of suit as of March 27, 2018, without prior notice to Defendant, upon default of the

     terms of the Compromise and Settlement Agreement;

             NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

      between the undersigned parties this action shall be dismissed conditionally pursuant to
Case 2:18-cv-10172-ES-SCM Document 20 Filed 07/08/19 Page 2 of 3 PageID: 49




     the terms of the Compromise and Settlcment Agreement, and that the Judgment shall be

     entered in favor of the Plaintiff, United States of America and against, Defendant, Kcvin

     A. Youngs, in the amount of $129,111.84, plus post-judgment interest pursuant to 28

     U.S.C. § 1961, less any payments madc pursuant to the terms of the Compromise and

     Settlement Agreement between the parties, in the event of a default by Defendant of any

     of the tents of the Compromise and Settlement Aeement.


     Date:_________




                                          Adam Tute, Esquire
                                          1295 Teaneck Road
                                          Tcancek, NJ 07666
                                          Attorney for Defendant



     Date:
             7/5/19
                                            L —Q’M D,
                                          Caitlin M. Donnclly, Esq}re
                                          KML Law Group, P.C.
                                          216 Haddon Avenue
                                          Suitc 406
                                          Westmont, NJ 08108
                                          Attorney for Plaintiff
Case 2:18-cv-10172-ES-SCM Document 20 Filed 07/08/19 Page 3 of 3 PageID: 50




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


       UNITED STATES OF AMERICA
                                                             CIVIL NO. 18-10172
                                Plaintiff

                   vs.


      KEVIN A. YOUNGS

                                Defendant

                         STIPULATED ORDER OF CONSENT JUDGMENT

          AND NOW, this              9           day oktJt1                     ,   ?V   7     after
   consideration of the Stipulation for Entry of Consent Mdgmjnt as agreed to by the parties, IT IS
   I IEREI3Y ORDERED that Judgment is hereby entered in favor of the UNITED STATES OF
  AMERICA, and against KEVIN A. YOUNGS, in the amount of S 129,111.84, plus post
  judgment interest pursuant to 28 U.S.C.   §   1961, less any payments made pursuant to the terms of
  the Compromise and Settlement Agreement between the parties. Plaintiff shall have the right to
  enforce this Judgment.


                                                  BY



                                                                          DJ.
